DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Respond to Amendment
The 35 U.S.C. §102(a)(1) rejection of present independent claim 1 as anticipated by Gideon (USPN 4,401,789 A1 to Gideon, issued August 30, 1983) that was previously made of record in item 4 on page 2 of the Non-Final Office Action dated November 26, 2021 (hereinafter ‘NFOA’) has been withdrawn in view of Applicant’s amendment to present independent claim 1 that was  submitted with its reply filed April 15, 2022 (hereinafter ‘Response’), which limits the potassium tetraborate tetrahydrate component of the composition to having a concentration of 9-20 percent by weight of the composition.
The 35 U.S.C. §103 rejection of claims 2 and 3 as unpatentable over Gideon has been maintained for reasons previously made of record in item 6 on page 4 of NFOA.
This rejection has been extended to independent claim 1 and new claim 15 in view of Applicant’s amendment to claim 1 in Response.


Election/Restrictions
Applicant's election of Group I (claims 1-3 and new claims 14 and 15) in response to the requirement dated June 18, 2021 had been acknowledged in item 2 of NFOA.  
Accordingly, claims 1-3 and new claims 14 and 15 have been examined in the instant action whereas claims 4-13 have been withdrawn as drawn to a nonelected invention but remain pending in the present application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, as currently amended by Applicant, and claims 2, 3 and 15 that depend therefrom, are rejected under 35 U.S.C. 103 as unpatentable over Gideon.
Applicant in its amendment to the present claims submitted with Response has amended independent claim 1 to recite the claimed composition as “for iron sulfide scale removal” and to limit the concentration of the potassium tetraborate tetrahydrate component of the composition to a concentration of 9-20 percent by weight of the composition.  
As discussed previously in items 4 and 5 of NFOA, Gideon discloses a composition for use in treating a subterranean formation, wherein the composition comprises a viscous aqueous polymer solution having improved viscosity and stability properties, wherein the viscous aqueous polymer solution is present in a pH buffer system including a solvent and further contains one or more metal salts (abstract; col. 1, inter alia: sodium and potassium tetraborate; sodium, potassium and lithium tetraborate pentahydrate; and dipotassium tetraborate tetrahydrate, with a substantially oxygen free aqueous solvent containing one or more metal salts; combining one or more water-soluble polymerizable vinyl monomers with the resultant buffer-salt solution; and combining a free radical polymerization initiator with the resultant monomer-buffer-salt solution to cause the polymerization of the monomers and the formation of a viscous aqueous polymer solution (col. 1, lines 15-35; col. 9, lines 15-45).  The buffer in the aqueous solution is present in an amount sufficient to maintain the pH of the solvent in the range of from about 7 to about 8.5 (claims 4 and 7 of Gideon).
That is, Gideon discloses a fluid composition comprising a pH and an aqueous solvent, wherein the pH buffer contains dipotassium tetraborate tetrahydrate, wherein the buffer is present in an amount sufficient to maintain the pH of the solvent in a range of from about 7 to about 8.5.  Although Gideon may not expressly teach the concentrations for the buffer compound (dipotassium tetraborate tetrahydrate) present in the solvent composition as recited in present independent claim 1 (and dependent claims 2, 3, 6, 7 and new claim 15) as discussed previously, Gideon is teaching that the buffer/compound should be adjusted (“optimized”) to a preferred amount sufficient to maintain the pH of the solvent in the range of from about 7 to about 8.5.  Moreover, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  
With respect to the new limitation in present independent claim 1, “the composition of independent claim 1 used “for iron sulfide scale removal,” this limitation is drawn to a use of the presently claimed composition, which is therefore treated as a future intended use.  The recitation of the composition for use in removing iron sulfide from a contaminated surface is a future intended use of the claimed composition.  A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim.  That is the case here.
Thus, the instant claims are unpatentable over Gideon.

Allowable Subject Matter
Present new dependent claim 14 would be allowable if rewritten in independent form to overcome the indefiniteness rejection, supra, and including all the limitations of the base claim and any intervening claims. 
The prior art of record does not teach or suggest the composition of present independent claim 1, wherein the composition consists essentially of potassium tetraborate tetrahydrate in accordance with dependent claim 14.  The composition disclosed in Gideon further requires an oxygen free aqueous solvent. 

Response to Arguments
The 103 Prior Art Rejection over Gideon (item 6 on page 4 of NFOA).
Applicant’s arguments proffered in Response with respect to the captioned 35
U.S.C. §103 prior art rejection of claims 1-3 (as currently amended) and new claim 15 as unpatentable over Gideon, have been fully considered but deemed unpersuasive.  
Applicant’s arguments on pages 4 and 5 of Response regarding Gideon not suggesting the weight percentages for the potassium tetrahydrate tetraborate component of the composition recited in the present claims are not persuasive.  As discussed in item 6 of NFOA and above, the fluid composition disclosed in Gideon includes a pH buffer containing dipotassium tetraborate tetrahydrate wherein the buffer is present in an amount sufficient to maintain the pH of the solvent in a range of from about 7 to about 8.5.  Although Gideon may not expressly teach the concentrations for dipotassium tetraborate tetrahydrate present in the solvent composition as recited in present independent claim 1 (and dependent claims 2, 3, 6, 7 and new claim 15), however, as discussed supra, Gideon is teaching that the buffer/compound should be adjusted (“optimized”) to a preferred amount sufficient to maintain a preferred pH (about 7 to 8.5).  Appellants have not shown that one skilled in the art cannot adjust or determine the claimed weight percentages by adjusting the buffer to a preferred pH and that the weight percentages cannot be arrived at by routine optimization of this result effective variable. See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007) ("discovery of an optimum value of a result effective variable is ordinarily within the skill of the art" and thus usually obvious (citation omitted)).  Moreover, Applicant has not shown the criticality of these ratios to the presently claimed invention regarding iron sulfite removal.
Applicant’s arguments on pages 4 and 5 regarding Gideon as drawn to the “treatment of a subterranean hydrocarbon formation” whereas the present application is drawn to “iron sulfide scale removal” are not understood.  The title of the present application is “IRON SULPHIDE SCALE REMOVAL FROM OIL AND GAS WELLS USING GREEN FORMULATION” (Emphasis added.)  Moreover, in paragraph [0001] on page 2 of Applicant’s specification, the present application discloses that “iron sulphide scales hinder the assurance of flow by being deposited near well bore area of the reservoir.  This brings about (subterranean) formation damage, blockage of the downhole tubular, and ultimately leads to the abrupt stopping of (hydrocarbon) production and operational processes.” (Emphasis added.)  Consequently, the prior art (Gideon) and the present application are drawn to solving issues of oil/gas hydrocarbon production in treatment applications.
With respect to Applicant’s arguments on page 5 of Response concerning the prior art not suggesting the advantageous properties of the claimed composition regarding iron sulfite scale removal discussed therein, Applicant has not provided any substantive comparative data in comparison to Gideon’s compositing regarding these properties.  Mere arguments that Applicant’s composition has enhanced properties without a showing of comparative data with the prior art composition is not sufficient to overcome a prima facie case of obviousness.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, in the absence of substantive comparative data to the contrary, the instantly rejected claims, as currently amended, stand as unpatentable over Gideon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose PVOH resins having high degrees of saponification.
Applicant's amendment to claim 1 (sole independent claim) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768




March 16, 2022